Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement filed July 12, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note that the Foreign reference and the non-patent literature from the IDS are struck through in the attached 1449, whereas the US references have been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 1 matches Fig. 1 from 20140144287 (“McGlaun”). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In particular, the title is “	System and Method for Locating and Charging Wireless Sensors.”  However, the claims only require that the sensors are exposed, not that the sensors are either located or charged.  Claim 11 does not even recite exposure, and thus there is not a connection to either locating or charging.  Additionally, there are no method claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first sensors being exposed by the opening,” and claim 15 recites “the first sensors being exposed in turn by the opening.”  The specification does not provide sufficient guidance as to whether a given sensor is “exposed” by an opening.  Specification [0045] states “In the embodiment of Figure 8A, the sensors 200 are accessible through an opening 320 in the gearbox housing 180, which exposes some of the moving features of the gearbox 160.”  The reader is not told which moving features are “exposed,” nor provided guidance to make the determination.  See MPEP 2173.05(b) for further detail on the test.  Compounding the issue, neither claim 1 nor claim 15 states what type of exposure (e.g., locating visually or charging with an electromagnetic field) is meant.
Claims 2-10 and 16-20 are likewise rejected based on their dependency.
Claims 2 and 19 recite “the opening is a dedicated opening.”  The determination of whether or not an opening is “dedicated” is subjective.  MPEP 2713.05(b)(IV).  A review of the specification did not provide sufficient guidance as to what would objectively result in an opening being “dedicated.” No disclosure of “dedicated” openings was found elsewhere in the IDSed references that were considered.
Claim 10 recites “the moving feature is a planetary gear set,” however this conflicts with the recitation in parent claim 1 of “a moving feature mechanically coupled to the input pinion.”  The issue is that a pinion is part of a planetary gear set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. 20140144287 (“McGlaun”) and U.S. Pat. Pub. 20120156034 (“Sabannavar”).

Examiner Note
Under the broadest reasonable interpretation, the phrase “each of the first sensors being exposed” (e.g., claim 1) is being interpreted subject to the Examiner’s mapping of the art.  In other words, while the art discloses some sensors that are exposed and some that are not, the examiner is choosing the sensors that are exposed to be the claimed first sensors.

With respect to claim 1, McGlaun discloses an apparatus comprising: 
a gearbox comprising: (McGlaun, gearbox 115)
a housing having an opening; (McGlaun, vent valve 511 (the vent discloses the claimed opening).  See also [0020] “Gearbox 115 can include an upper housing 123 and a lower housing 125 that couple together to form a single unitary housing configured to encompass internal components.”)
an input pinion disposed in the housing; (McGlaun, planetary pinions 129)
a moving feature mechanically coupled to the input pinion, the moving feature and the input pinion being operable to convert between power and torque; and (McGlaun, planetary carrier assembly 127)
wherein the moving feature is operable to rotate about a common axis, (McGlaun, Fig. 3, planetary carrier assembly 127 and rotational axis 139)
each of the first sensors being exposed by the opening as the moving feature rotates about the common axis. (McGlaun, Fig. 2.  Fig. 2 shows the vent vale 511 over part of the gear system, such that the gear system will rotate beneath the valve.  See also [0030] “Further, the gas line 507 and vent valve 511 can be ported to gearbox 115 at any practical location.”)
McGlaun is not relied on for the below claim limitations.
However, Sabannavar discloses first sensors disposed on the moving feature, (Sabannavar, [0033] “Individual wireless sensors 54 may be located on the carrier 48 … ”  The carrier is a planetary carrier, see [0008].)
the first sensors having batteries, (Sabannavar, [0040] “The power supply 62 may include a … rechargeable battery.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sabannavar to the teachings of McGlaun such that the wireless sensors are placed on the carriers for the purpose of monitoring the acceleration or vibration of the monitored component [0054] or avoiding physical connections [0025].  Based on the above findings, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP 2143(I)(A).

With respect to claim 4, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 1 further comprising: 
a rotorcraft computer; (McGlaun, digital control system 601)
a rotor mast connected to the moving feature of the gearbox; and (McGlaun, main rotor mast 137)
an engine connected to the input pinion of the gearbox. (McGlaun, engine 113)

With respect to claim 5, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 4, wherein the gearbox further comprises: 
second sensors disposed on the housing, (McGlaun, [0029] “Alternatively, the controller can delay the closure of valve 509 until the gas 505 within gearbox 115 reaches a certain pressure.  See also claim 25)
wherein the first sensors are in wireless communication with the rotorcraft computer, and (Sabannavar, Fig. 11.  Fig. 11 shows the sensors 54 in wireless communication 114 with the processors 106 and 120.)
the second sensors are in wired communication with the rotorcraft computer.  (McGlaun, [0037] “Examples can include on-board condition monitoring, diagnostics systems, flight test data acquisition systems, aircraft avionics systems, keyboard, mouse, touch screen, and/or any other desired input device.”  See also, Sabannavar, [0056] “Local link 116 may be a hardwired link.”)

With respect to claim 6, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 5, wherein the first sensors are vibration sensors. (Sabannavar, [0013] “The processing center is configured to receive the vibrational data communicated from the wireless sensor”)

With respect to claim 7, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 5, wherein the first sensors are temperature sensors. (Sabannavar, [0037] “The wireless lubricant sensor may alternatively be one configured … or properties (e.g., temperature).”)

With respect to claim 8, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 5, wherein the first sensors are debris sensors. (Sabannavar, [0037] “The wireless lubricant sensor may alternatively be one configured to measure lubricant quality (e.g., contaminate levels)”)

With respect to claim 9, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 5, wherein the first sensors are oil quality sensors. (Sabannavar, [0037] “The wireless lubricant sensor may alternatively be one configured to measure lubricant quality (e.g., contaminate levels)”)

With respect to claim 10, the combination of McGlaun and Sabannavar further discloses the apparatus of claim 5, wherein the moving feature is a planetary gear set comprising planet gears rotatably mounted to a planetary carrier, (McGlaun, [0020] “Internal components may include a planetary carrier assembly 127 having planetary pinions 129, a planetary ring gear 131, a planetary sun gear 133, and an input shaft 135.”)
the first sensors disposed on the planetary carrier. (Sabannavar, [0033] “Individual wireless sensors 54 may be located on the carrier 48 … ”  The carrier is a planetary carrier, see [0008].)

Claim 11 is rejected under the same reasoning as claim 5.  While the claim language varies, the same portions of the prior disclose the claim language recited here.

With respect to claim 12, the combination of McGlaun and Sabannavar further discloses the rotorcraft of claim 11, wherein the rotorcraft computer is configured to control flight of the rotorcraft using transduced signals from the first sensors and the second sensors. (McGlaun, [0024] “aircraft can be required to maintain manageable flight operations for selected durations of time if the primary lubrication system fails (low pressure).”)

With respect to claim 13, the combination of McGlaun and Sabannavar further discloses the rotorcraft of claim 11, wherein the rotorcraft computer is configured to collect and analyze usage data for the rotorcraft using transduced signals from the first sensors and the second sensors. (McGlaun, [0037] “The I/O interface 603 can provide a communication link between external users, systems, and data sources and components of the system 601.”)

With respect to claim 14, the combination of McGlaun and Sabannavar further discloses the rotorcraft of claim 11, 
wherein the housing has an opening, and (McGlaun, vent valve 511 (the vent discloses the claimed opening).  See also [0020] “Gearbox 115 can include an upper housing 123 and a lower housing 125 that couple together to form a single unitary housing configured to encompass internal components.”)
the planetary gear set is operable to rotate about a common axis, (McGlaun, Fig. 3, planetary carrier assembly 127 and rotational axis 139)
each of the first sensors being exposed in turn by the opening as the planetary gear set rotates about the common axis. (McGlaun, Fig. 2.  Fig. 2 shows the vent vale 511 over part of the gear system, such that the gear system will rotate beneath the valve.  See also [0030] “Further, the gas line 507 and vent valve 511 can be ported to gearbox 115 at any practical location.”)

With respect to claim 15, McGlaun discloses a rotorcraft comprising: (McGlaun, Fig. 1)
rotor blades; (McGlaun, rotor blade 105)
an engine; (McGlaun, engine 113)
a gearbox comprising: (McGlaun, gearbox 115)
a housing having an opening; (McGlaun, vent valve 511 (the vent discloses the claimed opening).  See also [0020] “Gearbox 115 can include an upper housing 123 and a lower housing 125 that couple together to form a single unitary housing configured to encompass internal components.”)
an input pinion disposed in the housing, the input pinion mechanically coupled to the engine; (McGlaun, planetary pinions 129)
a planetary gear set mechanically coupled to the input pinion and the rotor blades, the planetary gear set and the input pinion being operable to reduce power output by the engine and to increase torque applied to the rotor blades; and (McGlaun, [0021] “Lower housing 125, planetary ring gear 131, planetary carrier assembly 127 and upper housing 123 are each configured to accept rotor mast 137 along a rotational axis 139.”)
wherein the planetary gear set is operable to rotate about a common axis, (McGlaun, Fig. 3, planetary carrier assembly 127 and rotational axis 139)
each of the first sensors being exposed in turn by the opening as the planetary gear set rotates about the common axis. (McGlaun, Fig. 2.  Fig. 2 shows the vent vale 511 over part of the gear system, such that the gear system will rotate beneath the valve.  See also [0030] “Further, the gas line 507 and vent valve 511 can be ported to gearbox 115 at any practical location.”)
McGlaun is not relied on for the below claim language.
However, Sabannavar discloses that first sensors disposed on the planetary gear set, (Sabannavar, [0033] “Individual wireless sensors 54 may be located on the carrier 48 … ”  The carrier is a planetary carrier, see [0008].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Sabannavar to the teachings of McGlaun such that the wireless sensors are placed on the carriers for the purpose of monitoring the acceleration or vibration of the monitored component [0054] or avoiding physical connections [0025].  Based on the above findings, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP 2143(I)(A).

With respect to claim 16, the combination of McGlaun and Sabannavar further discloses the rotorcraft of claim 15, wherein the planetary gear set comprises planet gears rotatably mounted to a carrier, and the first sensors are disposed on the carrier. (Sabannavar, [0033] “Individual wireless sensors 54 may be located on the carrier 48 … ”  The carrier is a planetary carrier, see [0008].)

With respect to claim 17, the combination of McGlaun and Sabannavar further discloses the rotorcraft of claim 15, wherein the gearbox further comprises: second sensors disposed on the housing. (McGlaun, [0029] “Alternatively, the controller can delay the closure of valve 509 until the gas 505 within gearbox 115 reaches a certain pressure.  See also claim 25)

Claim 18 is rejected under the same reasoning as claim 5.  While the claim language varies, the same portions of the prior disclose the claim language recited here.

Claims 2, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. 20140144287 (“McGlaun”) and U.S. Pat. Pub. 20120156034 (“Sabannavar”) as combined above, and U.S. Pat. 6,546,814 (“Choe”).

With respect to claim 2, the combination of McGlaun and Sabannavar disclose the apparatus of claim 1, but is not relied on for the below claim language.
However, Choe discloses wherein the opening is a dedicated opening for accessing the first sensors.  (Choe, 1:53-56, “In some instances, the oil level in the machine may be monitored, automatically through the use of a float system or manually through the use of a dipstick or a sight glass.”  The sight glass discloses the claimed dedicated opening for a sensor.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Choe to the teachings of the combination of McGlaun and Sabannavar such that the monitoring mechanisms of Choe can be used in conjunction with the monitoring mechanisms of McGlaun and Sabannavar for the purpose of allowing manual monitoring to reduce the likelihood of malfunction.  Choe, 1:55-58.  Based on the above findings, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP 2143(I)(A).

With respect to claim 3, the combination of McGlaun and Sabannavar disclose the apparatus of claim 1, wherein the opening is a lubrication port in the housing. (Choe, “According to one aspect of the present invention, as best shown in FIGS. 2a and 2b, a sensor plug 130 may be adapted for attaching to an oil drain plug 132 of the gearbox 102.”  The oil drain discloses the claimed lubrication port.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Choe to the teachings of the combination of McGlaun and Sabannavar such that the monitoring mechanisms of Choe can be used in conjunction with the monitoring mechanisms of McGlaun and Sabannavar for the purpose of allowing manual monitoring to reduce the likelihood of malfunction.  Choe, 1:55-58.  Based on the above findings, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP 2143(I)(A).

Claims 19 and 20 are rejected under the same reasoning as claims 2 and 3, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ORANGE whose telephone number is (571)270-1799. The examiner can normally be reached Mon-Fri, 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571) 273838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID ORANGE/Primary Examiner, Art Unit 2615